Case 4:18-cr-00007-BMM Document 49 Filed 12/16/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

UNITED STATES OF AMERICA, CR 18-07-GF-BMM-JTJ

Plaintiff, FINDINGS AND

RECOMMENDATIONS
vs.

GORDON LARRY AHENAKEW,
JR.,

Defendant.

 

 

I. Synopsis

Defendant Gordon Larry Ahenakew, Jr. (Ahenakew) has been accused of
violating the conditions of his supervised release. Ahenakew admitted the alleged
violation. Ahenakew’s supervised release should be revoked. Ahenakew should
receive a custodial sentence of time served, with 30 months of supervised release
to follow.

Il. Status

Ahenakew pleaded guilty to Assault Resulting in Serious Bodily Injury to
an Intimate and Dating Partners on May 10, 2018. (Doc. 19). The Court
sentenced Ahenakew to 15 months of custody, followed by 2 years of supervised
release. (Doc. 37). Ahenakew’s current term of supervised release began on

June 11, 2019. (Doc. 40 at 1).
Case 4:18-cr-00007-BMM Document 49 Filed 12/16/20 Page 2 of 4

Petition

The United States Probation Office filed a Petition on November 2, 2020,
requesting that the Court revoke Ahenakew’s supervised release. (Doc. 40). The
Petition alleged that Ahenakew had violated the conditions of his supervised
release by failing to notify his probation officer of a change in residence.

Initial appearance

Ahenakew appeared before the undersigned for his initial appearance on
December 15, 2020. Ahenakew was represented by counsel. Ahenakew stated
that he had read the petition and that he understood the allegations. Ahenakew
waived his right to a preliminary hearing. The parties consented to proceed with
the revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on December 15, 2020.
Ahenakew admitted that he had violated the conditions of his supervised release
by failing to notify his probation officer of a change in residence. The violation is
serious and warrants revocation of Ahenakew’s supervised release.

Ahenakew’s violation is a Grade C violation. Ahenakew’s criminal history
category is II. Ahenakew’s underlying offense is a Class D felony. Ahenakew

could be incarcerated for up to 24 months. Ahenakew could be ordered to remain
Case 4:18-cr-00007-BMM Document 49 Filed 12/16/20 Page 3 of 4

on supervised release for up to 24 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 4 to 10 months.
III. Analysis

Ahenakew’s supervised release should be revoked. Ahenakew should
received a custodial sentence of time served, with 30 months of supervised release
to follow. This sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Ahenakew that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Ahenakew of his right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Ahenakew that Judge
Morris would consider a timely objection before making a final determination on
whether to revoke his supervised release and what, if any, sanction to impose.
Ahenakew stated that he wished to waive his right to object to these Findings and
Recommendations, and that he wished to waive his right to allocute before Judge
Morris.
The Court FINDS:

That Gordon Larry Ahenakew, Jr. violated the conditions of his supervised
release by failing to notify his probation officer of a change in residence.
Case 4:18-cr-00007-BMM Document 49 Filed 12/16/20 Page 4 of 4

The Court RECOMMENDS:
That the District Court revoke Ahenakew’s supervised release
and commit Ahenakew to the custody of the United States Bureau of
Prisons for a term of time served, with 30 months of supervised
release to follow.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations. Failure
to timely file written objections may bar a de novo determination by the district
court judge, and may waive the right to appear and allocute before a district court
judge.

DATED this 16th day of December, 2020.

 

Lg
United States Magistrate Judge
